Citation Nr: 1741766	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of the service-connected low back disability. 

2.  Entitlement to an increased initial rating for the neurological manifestations of the low back disability affecting the right lower extremity, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1987 and July 1988 to April 2004.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Pittsburgh, Pennsylvania certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Pittsburgh RO.

In a September 2010 rating decision, the RO granted service connection for radiculopathy and assigned a noncompensable rating, effective January 27, 2009.  In addition, the RO increased the disability rating for the Veteran's service-connected lower back disability to 20 percent disabling, effective January 27, 2009.  In an August 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected radiculopathy to 10 percent disabling, effective January 27, 2009.  As the increases did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2014 and October 2016, the Board remanded the appeal for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  When considering the Veteran's pain, flare-ups, and corresponding functional impairment, the Veteran's low back disability has been productive of forward flexion of the thoracolumbar spine to 30 degrees or less throughout the pendency of the appeal.

2.  The Veteran has not been diagnosed with ankylosis of the thoracolumbar spine.

3.  At no time during the pendency of the appeal was the Veteran prescribed bed rest in association with flare ups of his low back disability.

4.  Throughout the period on appeal, sensory examination of the bilateral lower extremities has revealed no abnormalities.  However, the right lower extremity has been affected by moderate intermittent radiating pain, and moderate paresthesias and/or dysesthesias, and moderate numbness.  There is no evidence of muscle atrophy or trophic changes.  These findings are consistent with no more than moderate incomplete paralysis of the affected nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but no higher, for the orthopedic manifestations of the low back disability are met, effective January 27, 2009.  38 U.S.C.S. §§ 1155, 5103, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2. The criteria for an increased evaluation of 20 percent for radiculopathy of the right lower extremity are met, effective January 27, 2009.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
 notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

In October 2016, the Board remanded the instant claims so that an additional VA examination and medical opinion could be obtained.  December 2016 Compensation and Pension Examination Inquiry reflects that the examination was requested and notes the Veteran's current address.  However, the Veteran did not report for the examination.  Following the Veteran's absence, the AOJ called the Veteran on February 8, 2017.  But, the AOJ was unable to leave a voicemail with the Veteran because the answering machine was full.  In addition, as documented in the February 9, 2017 Report of Contact, the AOJ followed up with the Veteran again.  There, the AOJ left a voicemail "inquiring about reasoning behind a missed C&P appointment and see if he indeed wanted to continue his Appeal."  The May 2017 supplemental statement of the case (SSOC) that was subsequently issued by the AOJ informed the Veteran that his claims were being decided based on the evidence of record, because he had failed to report for his scheduled VA examinations.  See 38 C.F.R. § 3.655(b) (2017).  To date, neither he nor his representative has provided good cause for his absence or requested that additional examinations be scheduled. 

The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). The Veteran also has an obligation to assist in the adjudication of his claim.  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480, 483   (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for them.  38 C.F.R. § 3.326.  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that an additional remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See 38 C.F.R. § 20.704(d)-(e); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board will proceed to a decision on the merits of the claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Following the RO's September 2010 rating decision, the orthopedic manifestations of the Veteran's low back disability were increased to 20 percent disabling, effective January 27, 2009, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) and Diagnostic Code 5237, lumbosacral strain.  IVDS may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  This rating was continued, effective January 27, 2009, under solely Diagnostic Code 5243.

Under the general rating formula, and as relevant here, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet.  App. 1 (2011).

As an initial matter, the Board notes that it will not consider the formula for rating intervertebral disc syndrome (IVDS) as the Veteran has not had any "incapacitating episodes" as defined in Note 1 to the formula for rating IVDS throughout the course of appeal.  As such, the Board will evaluate the Veteran's level of disability pursuant to the General Rating Formula only.

The Board considers the state of the Veteran's low back disability from the one-year time period before the Veteran filed his increased rating claim until VA makes a final decision.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In this case, the Veteran filed his claim on January 27, 2009.  Accordingly, the Board must analyze the Veteran's disability picture from January 27, 2008 onward.  For the time period prior to January 27, 2009, the Veteran is in receipt of a 10 percent disability rating.  A 20 percent rating was assigned, effective January 27, 2009.  

As already discussed, the Veteran did not report for the VA examination that was scheduled in connection with the instant claim following the Board's October 2016 remand.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b). 

After carefully reviewing the record, the Board finds that the Veteran is entitled to a disability rating of 40 percent-but no higher- for the orthopedic manifestations of the Veteran's low back disability under the General Rating Formula, effective January 27, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this regard, the Veteran was afforded a VA examination in February 2009.  The VA examiner issued his examination report in July 2009.  During the examination, the Veteran displayed forward flexion of the thoracolumbar spine to 65 degrees.  The examiner found objective evidence of pain "when starting any motion.  The examiner noted that "[t]he most painful motion is forward and backward flexion." 

The Veteran was afforded another VA examination in July 2014.  The Veteran displayed forward flexion of the thoracolumbar spine to 50 degrees, with objective evidence of pain at 20 degrees.  Following repetitive range of motion testing, the Veteran displayed forward flexion to 45 degrees.  The examiner found that less movement than normal, pain, and intermittent spasms due to pain on movement contributed to the Veteran's functional impairment and/or additional limitation of range of motion in the thoracolumbar spine following repetitive use.  The examiner noted that the "Veteran already has initial loss of motion due to pain.  Repeated testing shows an additional 5-10 degrees loss of range due to pain."

In addition to the medical evidence of record, the Veteran submitted several lay statements describing his functional impairment and additional limitation in range of motion, to include a January 2009 correspondence from his employer and a January 2009 statement from his supervisor. 

Based upon the evidence above, the Board finds that a 40 percent rating is warranted, effective January 27, 2009.  The record does not demonstrate worsening within one-year of the Veteran's January 2009 claim.  Since the date of claim, with consideration of repetitive testing, painful motion, and functional loss, the evidence is supportive of a finding of limitation of forward flexion of 30 degrees or less.  The Board acknowledges that the July 2009 VA examination documented objective range of motion findings greater than 30 degrees.  However, the examiner indicated that the Veteran expressed pain "when starting any motion," in particular when bending forward and back.  In addition, July 2014 VA examination report record objective evidence of pain at 20 degrees.  In sum, in light of the evidence of functional loss and considering the DeLuca factors, the Board finds a higher rating of 40 percent is warranted under Diagnostic Code 5243, but no higher, effective January 27, 2009.  See 38 C.F.R. §§ 3.102, 4.71a, 4.66; DeLuca, 8 Vet. App. at 204-07.

In sum, in light of the evidence of functional loss and considering the DeLuca factors, the Board finds that an initial 40 percent rating is warranted under Diagnostic Code 5243, effective January 27, 2009.  See 38 C.F.R. §§ 3.102, 4.71a, 4.66; DeLuca, 8 Vet. App. at 204-7.

However, a rating in excess of 40 percent is not warranted throughout the period under review because the evidence of record does not demonstrate a diagnosis of unfavorable anklyosis of the entire thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

The Board turns, next, to consideration of appropriate ratings for the neurologic manifestations of the Veteran's low back disability.  Initially, it notes that no neurologic abnormalities other than radiculopathy of the right lower extremity have been observed by clinicians or reported by the Veteran in connection with his low back disability at any point during the claim period.  Thus, the remaining question is whether his radiculopathy of the right lower extremity is appropriately rated throughout the appeal period.

Note 1 to the General Rating Formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to Diagnostic Code 8520.  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis.  

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO granted service connection for radiculopathy and assigned a noncompensable rating in a September 2010 rating decision, effective January 27, 2009.  38 C.F.R. § 4.12a.  Then, the RO increased the rating to 10 percent in an August 2014 rating decision.  The Board finds that the Veteran is entitled to a 20 percent rating for his right lower extremity radiculopathy from the date of claim (January 27, 2009). 

Turning to the evidence of record, the Veteran's radicular symptoms of the right lower extremity were first documented in his January 2009 claim.  The Veteran reported "numbness/burning pain spreading from my lower back down my leg to the knee."  He described the severity of the pain as a constant "2" with flare-ups reaching an "8," applying a scale of 1 through 10 where 10 is the most severe pain.  He explained that the flare-ups can last between five to ten days before returning to "the constant level of pain."

The May 2009 VA medical opinion found objective signs of "[d]iffuse hypesthesia . . . with right-side emphasis, in the region of the dorsolateral upper leg."

The July 2009 VA examination report noted that the Veteran experienced "varying numbness in the right upper leg, no atrophy no paresis, sensitivity and noticeably intact, no pathologic reflexes, no Lasegue's sign."  The examination report documented a diagnosis of  "[p]rotrusion of the disc L5/S1 with contact to nerve roots L5."

The Veteran was afforded a VA spinal examination in July 2014.  Straight leg raising tests revealed negative results for the right lower extremity.  In addition, muscle strength, reflex, and sensory examinations displayed normal results.  The Veteran reported intermittent moderate pain.  In addition, the examiner noted moderate paresthesias and/or dysesthesias as well as moderate numbness.  The examiner made a preliminary finding that the lateral cutaneous nerve of thigh may be affected, not the sciatic nerve: "Consider lateral cutaneous nerve of thigh due to symptom of burning pain on right outer thigh down to knee.  Exam shows no rash at the area or tenderness to right thigh."  Further, the examiner found no objective findings of radiculopathy upon examination.  

Following review of the evidence, the Board finds that a higher evaluation of 20 percent, is warranted effective January 27, 2009 and thereafter.  Since the Veteran's January 2009 claim, the Veteran has reported experiencing significant radicular pain in his right lower extremity, describing this pain as burning and numbness.  The Veteran explained that his radiculopathy will fare-up for as long as ten days.  In addition, the May 2009 VA medical opinion verified objective signs of  "diffuse hypesthesia" in the Veteran's lower right extremity.  The July 2009 VA examination report documented a diagnosis of  "[p]rotrusion of the disc L5/S1 with contact to nerve roots L5."  The Board acknowledges that the July 2014 VA examiner did not observe any objective signs of radicular pain.  However, the July 2014 VA examiner recorded moderate symptoms of paresthesias and/or dysesthesias and moderate numbness.  In viewing the evidence in light most favorable to the Veteran, a higher 20 percent rating is warranted.  

A rating higher than 20 percent, however, is not warranted, as the Veteran's incomplete paralysis is manifested by wholly sensory involvement.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the 

(CONTINUED ON NEXT PAGE)






condition is productive of wholly sensory manifestations).  As such, the criteria for a rating higher than 20 percent are not met.


ORDER

An increased rating of 40 percent for the orthopedic manifestations of the low back disability is granted, effective January 27, 2009. 

An increased rating of 20 percent for right lower extremity lumbar radiculopathy is granted, effective January 27, 2009.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


